Title: To Thomas Jefferson from Thomas Willing, 15 September 1801
From: Willing, Thomas
To: Jefferson, Thomas


Honoured Sir
Phila. Septr. 15th. 1801
I rec’d by the Post your favor of the 28th of August, on the Subject of Mr. C. H—— whose general Character, supported as it is by your testimony and warm recommendation, wou’d have had full weight with me, & a great majority of our Direction, if there had been room left consistently with our, Plighted, faith to have put him in Nomination—
From particular circumstances, I was not only pledg’d myself, to Mr. Jas. Davidson, the first Teller of the bank US; but the Case was the same, with every Gentleman of our Direction

The fact is, that Mr. Davidsons abilities, correct behaviour, & long Services as an Officer of the Bank, had well intitled him to any Office or preferment we cou’d give him—
When an Agent was wanted at Washington to negociate any business wh. might occur between the Government, & Us, he applied for that Station, but we cou’d not then, supply his place here as Teller, quite to our satisfaction; and therefore we passed him by—One of his brother’s with his family, having removed to Washington, he was particularly anxious for the Appointment, which wou’d have given him a residence there; and felt greatly disappointed that the Agency was given to Mr. Dalton—havg. a strong attachment to him myself; not only from his Services & general good conduct, but also from his Manly behavior in the time of the Sickness of 1797 & 1798. At that time, when Our Cashier & the Assistant Cashier were both extreemly Ill, & when we had buried full half our people belongg. to the Institution, he was, at his Post, my faithfull assistant, with but four others, thro: the whole of those dismal Scenes—Under the Impression excited, by such usefull services; I obtain’d leave from a full board of the Directors, to assure him, that whenever Government shou’d find it essentially necessary for us to open an Office at Washington, & it shou’d be found practicable to do so, that in such case, he shoud be Our Cashier—Mr. Davidson has been accordingly appointed this day, to the Office of Cashier—
I beg Sir, that you will be fully persuaded of the high satisfaction it wou’d have given me, to have promoted your Wishes in the present, as it will be on every future Occasion, where I shall feel myself unrestrained by an Imperious necessity like the present—
I hope Sir, the reason’s which I have now detaild & given you the trouble to read, will be fully satisfactory to you, as well as to the Gentleman you have so highly honoured with your kind & friendly recommendation—
Your Letter, I shall consider as you desire it may be, perfectly a private & confidential one, & am Sir
with the most sincere respect & esteem Yr. Obedt.
Thos. Willing
